OPINION
Ronald E. Miller appeals from his conviction for robbery and receiving stolen property in the Greene County Common Pleas Court.
His court appointed counsel filed an Ander's brief stating he could find no appealable issues. Miller was notified of his counsel's brief on June 15, 1999 and he was given an opportunity to file his own brief. No brief has been filed as of this date with the court.
The defendant's convictions were the result of his guilty pleas. The trial court sentenced the defendant to a definite term of five years on the robbery charge and a definite term of eleven months on the receiving and concealing charge. The sentences were ordered to be served concurrently. The trial court found that the defendant had previously served a prison term and was presently not amenable to community control sanctions. The court also found that the shortest prison term would not adequately protect the public and the defendant posed a great likelihood of recidivism.
We have carefully reviewed the record and find that defendant's plea was freely and voluntarily entered and the trial court scrupulously complied with Crim. R. 11. The sentence was well within statutory limits and was not reflective of any abuse of discretion.
Judgment of the trial court is Affirmed.
WOLFF, J., and FAIN, J., concur.
Copies mailed to:
Robert K. Hendrix, Thomas Mathewson, Ronald E. Miller, Jr. Hon. Thomas Rose